Citation Nr: 9932502	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-20-090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left tibia fracture, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a right calcaneus 
fracture, claimed as secondary to the veteran's 
service-connected left tibia fracture disability.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to the veteran's service-connected left 
tibia fracture disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from January 1965 to March 
1969.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought in November 1994, and the veteran 
appealed.  The Board of Veterans' Appeals (Board) remanded 
the case to the RO in May 1999.  

The Board notes that originally, the veteran had claimed and 
the RO had denied service connection for a sacroiliac 
disability as secondary to his service-connected left tibia 
fracture disability.  After reviewing the record, however, 
the Board notes that the claim has been considered as a claim 
for service connection for a back disability, to include the 
sacroiliac, lumbar, and lower thoracic spine.  See the April 
1998 private medical record and the August 1999 supplemental 
statement of the case.  Accordingly, the issue has been 
recharacterized as shown on the cover page and will be 
considered accordingly.

Based on some of the veteran's contentions, he may be seeking 
an extraschedular rating for his left tibia fracture 
disability.  The Court has held that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Bagwell stands for the proposition that the Board 
may deny extraschedular ratings, provided that adequate 
reasons and bases are articulated.  See also VAOGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issues and 
followed appropriate appellate procedure).  Bagwell left 
intact, however, a prior Court holding in Floyd v. Brown, 9 
Vet. App. 88, 95 (1996), which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321 (1998).  In the instant case, 
the RO has not considered whether referral for an 
extraschedular evaluation may be in order or provided the 
veteran with the provisions of 38 C.F.R. § 3.321(b)(1).  
Consequently, the Board refers this matter to the RO for 
initial consideration. 


FINDINGS OF FACT

1.  The veteran's service-connected left tibia fracture 
residuals are manifested by no more than slight left knee and 
ankle disability.

2.  The evidence shows that left leg instability from the 
veteran's service-connected left tibia fracture disability 
caused him to fall on March 13, 1994 and sustain a right 
calcaneus fracture.

3.  The evidence shows that left leg instability from the 
veteran's service-connected left tibia fracture disability 
caused him to fall on March 13, 1994, resulting in 
compression fractures at T11-12.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for residuals of a left tibia fracture are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).

2.  The veteran's right calcaneus fracture disability was 
proximately due to or the result of his service-connected 
left tibia fracture disability.  38 C.F.R. § 3.310(a) (1998). 

3.  Compression fractures at T11-12 were proximately due to 
or the result of the veteran's service-connected left tibia 
fracture disability.  38 C.F.R. § 3.310(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran fractured his left tibia in service.  He veteran 
seeks an increased disability rating for his service-
connected left tibia fracture; he also seeks service 
connection for right calcaneus and back disabilities on a 
secondary basis.  The right calcaneus and back disabilities 
are claimed to be the result of a fall the veteran sustained 
on March 13, 1994, and this fall is claimed to be the result 
of his service-connected left tibia fracture disability.

Entitlement to an increased rating for residuals of a left 
tibia fracture

In the interest of clarity, the factual background and law 
and regulations pertinent to the increased rating claim will 
first be set forth, followed by analysis of that claim.  

The Board notes that in evaluating increased rating claims, 
reviewing medical history is of importance.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In this case, some of the 
medical evidence concerning the left tibia fracture 
disability bears on the possibility of the veteran falling 
due to it.  This factor is something to consider both for 
evaluating the current severity of the veteran's 
service-connected left tibia fracture disability under 
Diagnostic Code 5262 and with respect to the claims for 
service connection to the extent that they are predicated on 
the March 13, 1994 fall.  Not all of this evidence will not 
be repeated once it is set out, so it will have to be 
remembered when it is later discussed.

Factual background

An August 1969 service department medical report indicates 
that the veteran sustained a closed fracture of his left 
tibia in August 1968 as a result of a motorcycle accident.  
The leg was casted, but after satisfactory healing did not 
occur and X-rays revealed an unacceptable varus deformity, in 
November 1968, the veteran underwent an osteotomy of the left 
fibula and manipulation of his fractured tibia, with an 
anterior closing wedge being inserted.  Subsequent X-rays 
revealed a 3-degree valgus deformity and five degrees of 
posterior angulation of the vertex of the fracture, and a 1/2 
centimeter gap at the osteotomy site of the left fibula.  The 
apposition of the fracture fragments was considered 
acceptable and the alignment was excellent.

On VA examination in January 1971, the veteran had a well 
healed superficial asymptomatic three inch surgical scar at 
the mid-third of the lateral aspect of his previous osteotomy 
site.  There was a slight palpable irregularity in the mid-
third of the tibia's anterior aspect, with slight posterior 
and medial angulation, producing the effect of a slight genu 
valgum (knock-knee) configuration.  There was slight 
hyperextension of each knee, with more hyperextension on the 
left.  There was also increased anterior-posterior mobility 
on passive testing for motion.  There was no lateral or 
medial instability.  The knee was otherwise negative with no 
pain or tenderness apparent.  As well, there was no swelling, 
and a full range of motion was present.  There was about 3/4 
of an inch of left leg shortening.  With a 3/4 inch elevation 
under the left foot, the pelvis was level, and the veteran 
was comfortable standing.  He did not wish to have an 
elevation at the time.  Clinically, both calves were 13 1/4 
inches in circumference.  The left thigh 4 1/2 inches above 
the patella was 16 5/8 inches in circumference, whereas the 
right one was 17 inches.  X-rays revealed a well healed 
transverse fracture of the mid-third of the left tibia.  The 
distal fracture fragment was placed laterally, almost the 
width of the bone, and was angulated somewhat anteriorly in 
relation to the proximal fragment.  Mature callus bridged the 
fracture, indicating that there was healing.  An osteotomy 
defect was noted in the adjacent fibula.  

On VA examination in December 1990, clinically, the veteran 
had a full range of motion of the knees and ankles 
bilaterally, and definite marked deformity of the mid-tibial 
shaft on the left.  There was no measurable difference in the 
length of the lower extremities.  X-rays of the left knee, 
leg, and foot in December 1990 revealed an old healed 
fracture in the mid-shaft of the left tibia, with solid union 
of the fragment.  Vertebral alignment was altered in that the 
proximal fragment lay a full width medial to the distal 
fragment.  An osteotomy had been performed on the fibula 
opposite the fracture site, and there was no evidence of 
union of the fibular fragments.  X-rays of the left knee 
showed no evidence of bony injury or disease.  The knee joint 
spaces were of uniform width, and there were no free joint 
bodies.  Views of the left foot and ankle were likewise 
normal in appearance with preservation of the joint spaces 
and smooth articular surfaces.  The radiologist felt that 
malalignment of the old healed mid-shaft fracture undoubtedly 
was producing stress on joints distal to the fracture site, 
but noted that as of yet, such joints were not showing any 
radiologically detectable change.  The examiner's diagnosis 
was status post fracture of the left tibia with intermittent 
left foot and knee pain of unknown etiology.

A June 1994 private medical record states that the veteran 
reported that his left leg gave out on him in March 1994, 
causing him to fracture his right heel.  Clinically, the 
veteran had some left calf atrophy.  He had a full range of 
motion of the left knee and of the left ankle but it looked 
like he had a slight internal rotation of five to ten 
degrees.  There was a palpable bone about the pretibial 
region on the left.  X-rays revealed bayonet apposition of 
the mid-shaft of the tibial fracture.  Clinically, he perhaps 
had about 1/2 inch of shortening on the left.  

A VA examination was conducted in October 1994.  At the time, 
the veteran stated that he had done generally well for the 
past 20 years, but that he had developed some local pain and 
weakness of his left leg.  With respect to the March 1994 
incident, he stated that he had previously loaded wood from 
the forest and was bringing it home.  Then, he went to remove 
the camper top from his pick-up, and he fell, injuring his 
right leg.  He believed the reason he fell was because his 
left leg was weak and somewhat unsteady as a result of the 
old fracture.  He reported that he had been unemployed for 
the last five years due to left leg aching and pain.  
Clinically, there did not appear to be any shortening of 
either lower extremity.  Examination of the left tibia 
revealed some obvious bony swelling both visibly and palpably 
on the medial aspect of the tibia for a distance of about 
five centimeters below the mid portion of the tibial shaft.  
The area was minimally tender.  Alignment of the left lower 
extremity appeared to be perfectly normal with no angulation 
in any direction and the fracture site appeared to be solidly 
healed.  The maximum circumference of the left calf was 15 
1/4 inches, and the right calf's maximum circumference was 12 
1/2 inches.  The muscle strength of the knees, feet, and 
lower legs appeared to be reasonably good at the present 
time.  X-rays of the left tibia and fibula revealed no 
specific soft tissue abnormality.  The tibia and fibula were 
unchanged.  The examiner's impression was status post old 
fracture of the left tibia with some pain and recent weakness 
and instability.  The veteran had recently fractured his 
right heel, and the veteran felt that the weakness and 
instability were due to the old fracture in 1968 and that it 
was what caused him to fall and injure his right calcaneus.

On private medical examination in April 1998, the veteran 
denied soreness over his left fibula scar area.  Clinically, 
examination of the knees was unremarkable.  Examination of 
the left leg was unremarkable.  The veteran had normal deep 
tendon reflexes at his knees and ankles.  He was able to do a 
deep knee bend without significant problems.  Examination of 
the left lower leg at the site of the osteotomy was normal.  
He had a good range of motion of the left ankle and left 
subtalar joint.  The assessment was remote history of left 
tibia fracture with a tibial osteotomy and minimal residual 
problems from that.

On VA orthopedic examination in July 1999, the veteran 
complained of left leg pain three or four times a week which 
would be dull and aching in nature and five on a scale of one 
to ten.  Clinically, there was shortening of the left leg due 
to removal of a portion of the left fibula per X-rays.  The 
veteran's left knee range of motion was from zero to 134 
degrees, as compared to the normal range of motion of from 
zero to 140 degrees.  Full extension was present.  There was 
no hyperextension.  There was no lateral laxity, and it was 
reported that this was a normal finding.  There was no 
effusion or swelling, and it was reported that this was a 
normal finding.  His gait was normal walking around the room.  
A left lateral mid-leg scar was noted.  Left ankle 
dorsiflexion was to 10 degrees, and left ankle plantar 
flexion was to 30 degrees.  X-rays of the left leg showed a 
healed mid-diaphyseal left tibia fracture, and an adjacent 
transverse fracture through the left mid-fibular diaphysis 
with two fracture fragments evident and possibly a small area 
of union of the medial aspect of the fibula fragments.  The 
ankle and knee joints were normal.  Two diagnoses were 
residual fracture of the left tibia and fibula osteotomy, and 
that it was more than probably likely that shortening of the 
bone removed could be causing instability of the left leg.  
It was reported that X-rays over the years had shown no 
joining of the fibula, so the only stability was of the 
tibia.  A third diagnosis was left knee and left ankle 
compensatory pain more than likely due to arthritis.  

Pertinent law and regulations

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service connected 
left tibia fracture disability is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 631 (1992); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board is also satisfied that 
all relevant facts have been properly developed.  Moreover, 
there is no indication that there are additional records 
which would aid in its decision.  The Board concludes that 
the record is complete and there is no further duty to assist 
the veteran in developing his claim under 38 U.S.C.A. § 
5107(a).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The average impairment as set forth 
in VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Tibia and fibula impairment caused by nonunion, with loose 
motion, requiring a brace, warrants a 40 percent rating.  
Tibia and fibula impairment caused by malunion, with marked 
knee or ankle disability, warrants a 30 percent rating.  
Tibia and fibula impairment caused by malunion, with moderate 
knee or ankle disability, warrants a 20 percent rating.  
Tibia and fibula impairment caused by malunion, with slight 
knee or ankle disability, warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262.  

The normal range of motion of the knee is from zero to 140 
degrees.  Normal ankle dorsiflexion is from zero to 20 
degrees.  Normal ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (1998).

Words such as "moderate" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just". 38 C.F.R. 
§ 4.6 (1998).  It should also be noted that use of 
terminology such as "slight" or "minimal" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Court has indicated that compensation must be granted 
pursuant to 38 C.F.R. §§ 4.40 and 4.45 to the extent that 
pain is causing disability not accounted for in a rating 
assigned.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

In determining whether an increased evaluation is proper, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  If so, the claim is 
denied; if the evidence is in support of the claim or in 
relative equipoise, the claim is allowed.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Analysis

The October 1994 VA examiner found that the veteran had 
reasonably good muscle strength in his left knee, leg, and 
foot.  The examiner also appears to have concluded that the 
veteran had some pain, weakness, and instability due to the 
tibia fracture disability.  On VA examination in July 1999, 
the veteran had slight left knee limitation of motion, slight 
to moderate left ankle limitation of motion, and compensatory 
pain in each joint, but there was no effusion or swelling 
present and his gait was normal.  That examiner also felt 
that left leg instability was present.  

Other recent medical records report clinical findings 
reflecting left knee and ankle statuses which are consistent 
with slight disability.  For instance, there was a full range 
of motion of the left knee and ankle on private evaluation in 
June 1994, the knees were unremarkable on private evaluation 
in April 1998, and the left ankle and subtalar joint had a 
good range of motion and examination at the site of the 
osteotomy was normal at that time, with the veteran being 
able to do a deep knee bend without significant problems, and 
with the assessment being minimal residual problems from the 
fracture disability.

In light of the above descriptions, by both private and VA 
physicians, the Board concludes that overall, no more than 
slight left ankle or knee disability is shown, based on the 
range of motion and other clinical findings reported, 
including as to pain, instability, and weakness.  The Board 
notes that examiners have concluded that instability due to 
the fracture residuals is present.  However, it appears that 
such instability does not result in significant functional 
loss, since none is noted by examiners (and indeed the April 
1998 report indicates that the site was normal).  Thus, the 
Board concludes that the instability, although present, does 
not create more than slight disability. 

In light of this, a disability rating in excess of 10 percent 
for residuals of the tibia fracture disability is not 
established.

As noted above, functional loss due to pain must be 
considered.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  In this case, 
there are complaints of pain, and there is some competent 
medical evidence, dating to 1994 of left leg weakness.  
However, the medical report does not tie the two together.  
Moreover, and more significantly, recent reports do not 
support the proposition that pain has led to additional 
symptomatology such as weakness, loss of motion, 
fatigability, incoordination, and the like.  Accordingly, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim as to this matter.  Therefore, 
additional compensation for disability due to pain in light 
of 38 C.F.R. §§ 4.40 and 4.45 is not warranted.

As noted in the Introduction section above, the matter of 
entitlement to an extraschedular rating has been referred to 
the RO for initial consideration.

Service connection claims

The veteran in essence contends that he sustained right heel 
and back injuries as a result of a fall due to his unstable 
left leg.

Pertinent law and regulations

Service connection

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability. 38 C.F.R. § 
3.310 (1998); Harder v. Brown, 5 Vet. App. 183, 187 (1993). 

Well grounded claims

The initial inquiry as to any service connection claim is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
held that "a well grounded claim is a plausible claim, one 
that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § 5107(a).  

For a secondary service connection claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) an adjudicated service-connected disability 
to predicate the secondariness upon; and (3) competent 
evidence of a nexus between service-connected disability and 
the one for which secondary service connection is sought.  

Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required."  Epps v. Gober, 126 F. 3d 1464, 1468 
(Fed. Cir. 1997); see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  See Velez v. 
West, 11 Vet. App. 148, 158 (1998); see also Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) [citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"]; Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

In Layno v. Brown, 6 Vet. App. 465 (1995), the Court noted: 

As a general matter, in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Fed. R. 
Evid. 601.  First, a witness must have personal 
knowledge in order to be competent to testify to a 
matter.  Fed. R. Evid. 602; Jaroslawicz v. Seedman, 528 
F.2d 727, 732 (2d Cir. 1975) (witness not competent to 
testify about event at which he was not present).  
Personal knowledge is that which comes to the witness 
through the use of his senses--that which is heard, 
felt, seen, smelled, or tasted.  United States v. 
Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses 
may testify "upon concrete facts within their own 
observation and recollection--that is, facts perceived 
from their own senses, as distinguished from their 
opinions or conclusions drawn from such facts"), cert. 
denied, 429 U.S. 1100 (1977).  Competency, however, 
must be distinguished from weight and credibility.  The 
former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted.  Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991)  ("Although interest may affect 
the credibility of testimony, it does not affect 
competency to testify.")  Mason v. United States, 402 
F.2d 732, 738 (8th Cir. 1968) ("While the opportunity 
of . . . [the] witnesses to observe . . . was 
relatively brief, this factor goes to the weight of the 
evidence, not to its admissibility."), cert. denied, 
394 U.S. 950 (1969).
	In instances such as this case presenting the 
question as to what testimony is competent, this Court 
has held that lay witnesses are competent to provide 
testimony that may be sufficient to substantiate a 
claim of service connection for an injury.  Horowitz v. 
Brown, 5 Vet. App. 217, 221-22 (1993); Ascherl v. 
Brown, 4 Vet. App. 371, 376 (1993); Rhodes v. Brown, 4 
Vet. App. 124, 126-27 (1993); Cuevas v. Principi, 3 
Vet. App. 543, 547-48 (1992); Culver v. Derwinski, 3 
Vet. App. 292, 297-98 (1992); Cartright, 2 Vet. App. at 
25; see also 38 C.F.R. § 3.303(a) (1993).  Lay 
evidence, then, may provide sufficient support for a 
claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence.  Horowitz, 5 Vet. App. at 221-22; Ascherl, 4 
Vet. App. at 376; Rhodes, 4 Vet. App. at 126-27; 
Cuevas, 3 Vet. App. at 547-48; Culver, 3 Vet. App. at 
297-98; Cartright, 2 Vet. App. at 25; see also 38 
C.F.R. § 3.303(a).

Once a claim is determined to be well grounded, it is the 
responsibility of the Board to weigh the evidence.  As noted 
above, when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for a right calcaneus 
fracture disability

Factual background

To economize space, this discussion will rely to some extent 
on evidence and/or discussion reported in the sections 
preceding it.  Thus, the evidence which has been reported 
above will not be repeated here, but is instead incorporated 
by reference.

As noted above, there is medical evidence that the veteran's 
service-connected left leg disability is unstable.  The RO in 
August 1999 essentially conceded that it is possible that the 
veteran's left leg gave out on him on March 13, 1994 due to 
his service-connected left tibia fracture disability.  The RO 
has denied the secondary service connection claims on the 
basis that the evidence does not credibly show that this is 
what in fact occurred.  

As can be seen from the evidence above, there are indications 
that the veteran has slight left knee or ankle disability 
with some evidence of left leg instability and weakness.  
Therefore, the additional facts presented will focus on the 
credibility of the assertions that the left tibia fracture 
disability actually caused the fall which resulted in the 
right calcaneus fracture disability.

A March 29, 1994 Spokane, Washington VA medical record states 
that the veteran had fallen off of a foundation on March 13, 
1994 and fractured his right calcaneus.  A March 31, 1994 VA 
medical record similarly notes that the veteran fell off of a 
concrete foundation on March 13, 1994, and that he had 
initially been treated privately, but now sought VA treatment 
due to financial difficulties.  

A claim for service connection for right ankle disability was 
received from the veteran on April 13, 1994.  At the time, he 
identified and authorized VA to obtain treatment records from 
two health are providers who had treated him for his right 
heel injury after he fell from a foundation wall and 
shattered his right calcaneus.  He stated that his left tibia 
fracture disability had caused him to fall ten feet from a 
foundation wall, and that this caused his right heel 
disability.

A June 1994 private medical record indicates that the veteran 
reported having his left leg give out on him, landing on his 
right heel and causing him to sustain a fracture of the right 
lower extremity.

In July 1994, the RO wrote to the health care providers whom 
the veteran had identified in April 1994, requesting their 
records.  It received no response.  In September 1994, the RO 
advised the veteran that it had been unsuccessful in 
obtaining from the health care provider who provided him with 
emergency room treatment in March 1994 the records of 
treatment thereof, and asked the veteran to submit those 
records himself, preferably within 60 days.  Such evidence 
was never received.

In October 1994, the veteran advised a VA examiner that on 
March 13, 1994, he had loaded wood from the forest and then 
brought it home.  At home, he began to take a camper shell 
off of the top of his pick-up truck when he fell a distance 
of eight to ten feet, fracturing his right heel.  The veteran 
reported that he believed he fell and fractured his right 
heel because his left leg was weak and somewhat unsteady due 
to his old left tibia fracture.  


Analysis

As noted above, in order for a secondary service connection 
claim to be well grounded, three elements must be present: 
(1) a current disability; (2) a service-connected disability; 
and (3) medical nexus evidence linking (1) and (2).

In this case, the veteran has a well grounded claim, as there 
is competent medical evidence of a current right calcaneus 
fracture disability; service connection is in effect for a 
left tibia fracture disability; and the veteran is competent 
to prove by his own statements or by other evidence what 
occurred when he fell on March 13, 1994.  Caluza; Layno.  The 
Board concludes that VA has complied with its duty to assist 
the veteran, as it has attempted to obtain all pertinent 
evidence and has advised the veteran of the type of evidence 
to submit to corroborate his assertion and of the reasons for 
its decision.  Accordingly, the Board may consider the claim 
on its merits.  

As far as the merits of this claim are concerned, there is 
adequate evidence of current right calcaneus fracture 
disability, and of the service-connected left tibia fracture 
disability and of potential left leg weakness and instability 
therefrom.  It appears reasonable, based on the medical 
evidence of record, that the unstable left leg could cause 
the veteran to fall.  No medical evidence stands to the 
contrary, that What is in dispute is whether or not, in fact, 
the veteran's service-connected left tibia fracture 
disability is what caused him to fall on March 13, 1994.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."   Noting the Board's "inherent fact-
finding authority," the Federal Circuit discussed "the 
considerable body of law imposing a duty on the Board to 
analyze the credibility and probative value of evidence sua 
sponte, when making its factual findings."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997).

In this case, the Board concludes that the evidence of record 
shows that it is at least as likely as not that the veteran's 
left tibia fracture disability caused him to fall on March 
13, 1994.  

The veteran's accounts of the fall which occurred on March 
13, 1994 have not varied in any material fashion, and he gave 
VA consent to obtain his original records of treatment, 
showing an indication that he had nothing to hide.  
Unfortunately, those records were not obtained.  Based on the 
medical evidence, the veteran appears to have some left leg 
instability which could have caused him to fall, as he 
alleges.  Moreover, and most significantly, there is no 
evidence of record which indicates anything to the contrary.  
That is, there is no evidence of any other possible cause for 
the fall.

The Board is of course cognizant that there is no medical 
evidence which specifically links the current right calcaneus 
fracture to the service-connected unstable left leg.  
However, the implication in the medical records is clear.  
Several physicians have noted the left leg instability.  The 
medical evidence of record clearly links the right calcaneus 
fracture to the fall reported by the veteran.  There is no 
medical evidence which attributes the right calcaneus 
fracture to any other cause.  Thus, the medical evidence of 
record is consistent with the veteran's account of the fall.  
It seems unlikely that any physician could opine to the 
contrary, based on the record in this case.

Since the veteran has demonstrated by at least relative 
equipoise of the evidence that his left tibia fracture 
disability caused him to fall, and because clearly the right 
calcaneus fracture disability was sustained as a result of 
the fall, the benefit of the doubt doctrine applies, and the 
claim should be allowed.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert.


Entitlement to service connection for a back disability

Factual background

Some of the evidence which has been reported earlier will not 
be repeated here, but is instead incorporated by reference.

On VA examination in January 1971, the veteran mentioned some 
shortening of his left leg, but stated that it did not 
require an elevation of his shoe.  Clinically, 3/4 inch of 
left leg shortening was found, and it was reported that with 
a 3/4 inch elevation, the pelvis was level with the veteran 
standing.  Without the elevation while standing, the left 
pelvis was slightly lower than the right pelvis.  The spine 
itself was otherwise grossly negative, with the veteran 
having no complaints regarding the back.  The veteran was 
advised that if he desired, he could request an appropriate 
elevation for his left heel and sole.  He stated that he did 
not wish to have an elevation.  Reflexes and sensation in the 
lower extremities were normal, with no indication of 
neurological deficit.

Complaints of low back pain are noted in an October 1990 VA 
medical record.

On VA examination in December 1990, the veteran stated that 
degeneration of his left tibia fracture had caused pain in 
his back so as to prevent prolonged standing.  Clinically, 
the veteran had a full range of motion of the spinal column 
with no muscle rigidity or tenderness, and he had normal 
sensation to pinprick in the lower extremities.  X-rays of 
the lumbosacral spine revealed a normal lumbosacral spine and 
sacroiliac articulations.  The diagnosis was low back pain of 
unknown etiology.

As discussed above, the veteran was treated by VA for a right 
calcaneus fracture from late March to April 1994, which he 
stated he sustained by falling about ten feet from a concrete 
foundation.  A March 29, 1994 VA radiographic report mentions 
that the veteran reported falling two weeks beforehand and 
fracturing his right os calcis, and that he was complaining 
currently of pain in the low back and in the coccygeal area.  
Radiographically, the lumbar spine was intact and showed no 
evidence of fracture.  There was normal spacing between the 
vertebral bodies.  Views of the sacrum and coccyx showed the 
coccyx to be displaced a small amount inward, which by report 
may or may not have represented injury to the coccyx and 
could have instead been a normal anatomical variation.

A letter received from the veteran on April 13, 1994 states 
that his left leg gave out on him on March 13, 1994 and 
caused him to fall ten feet and to sustain a sacroiliac 
compression fracture.  

In a February 1995 VA medical record, it is mentioned that 
the veteran reported being unemployed for five years in part 
due to low back pain.  In May 1995, the veteran stated that 
he had a sacroiliac fracture due to his service-connected 
left tibia fracture and nonunion of his left fibula.  

A private medical examination was conducted in April 1998.  
At that time, the veteran reported injuring his left tibia in 
service, and then injuring his right heel and several 
vertebra in his back about five years before the examination, 
when he fell.  He continued to complain of ongoing low back 
pain and of heel pain.  Clinically, examination of the spine 
revealed some tenderness throughout the lumbar spine.   April 
1998 X-rays of the lumbar spine were reviewed and were noted 
to reveal apparent old compression fractures of T11 and T12, 
which appeared to have fused together.  The radiographic 
report also indicates that the X-rays revealed minimal bony 
spurring in the lumbar spine and degenerative disc disease at 
T11-T12.  The assessment was chronic back pain with old 
compression fractures at T11 and 12.

Analysis

The veteran claims that his back disability was caused by the 
event which took place on March 13, 1994.  The claim is well 
grounded for the same reasons as the right calcaneus fracture 
disability claim just discussed.  The claim will be allowed, 
essentially for the same reasons articulated above with 
respect to the right calcaneus claim.  

There was evidence that the veteran had left leg instability 
prior to his fall on March 13, 1994.  Furthermore, his 
accounts of his fall have not varied.  Regarding the issue of 
whether the March 13, 1994 fall caused a current back 
disability, the evidence suggests that it does.  While the 
veteran had reported a history of back pain preceding the 
March 13, 1994 fall, X-rays of the back in 1990 were 
negative, and then, after the fall, X-rays in 1998 showed old 
compression fractures of T11-12.  [The Board notes that 
although X-rays of the low back were taken shortly after the 
fall in March 1994, X-rays of the upper back were not taken, 
evidently because the veteran did not then complain of 
problems in that area.]

The Board believes that the evidence of record adequately 
relates the veteran's current compression fracture residuals 
at T11-12 to the fall which occurred on March 13, 1994.  That 
is, there was no evidence of fracture residuals before the 
fall; there is X-ray evidence of current fracture residuals 
at T11-12; and there is no other explanation of record, 
medical or otherwise, as to any other cause for such fracture 
residuals.  As discussed above with respect to the right 
calcaneus fracture, there is also no other reasonable 
explanation for the fall other than the service-connected 
unstable left leg.  

Accordingly, reasonable doubt is resolved in the veteran's 
favor and service connection is granted for fracture 
residuals at T11-12 as secondary to the service-connected 
left tibia fracture residuals.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

The Board wishes to make it clear that the only back 
disability which it is service connecting on a secondary 
basis is the compression fractures at T11-12.  There is no 
medical evidence which serves to connect the fall, and this 
the service-connected left leg disability, to any other back 
disability, in particular any disability of the lower back.  
The Board stresses that X-rays of the veteran's low back were 
taken during the VA hospitalization in March 1994 and were 
negative.  Moreover, to the extent that the veteran is 
ascribing current low back problems to a shortened left leg, 
altered gait, overuse of the back as compensation for the 
left leg disability, etc., there is no competent medical 
evidence of record which support such contentions.  Lay 
persons such as the veteran are not considered competent to 
offer medical opinions regarding causation or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left tibia fracture is denied.

Entitlement to service connection for a right calcaneus 
fracture disability as secondary to the veteran's 
service-connected left tibia fracture disability is granted.  

Entitlement to service connection for compression fractures 
of T11-12 as secondary to the veteran's service-connected 
left tibia fracture disability is granted.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  As will be discussed below, an episode of instability evidently led to a fall and additional injuries.  
However, there is no indication of continuous, ongoing difficulties due to the reported instability of the leg.

